215 F.2d 651
103 U.S.P.Q. 261
LOEW'S INCORPORATED, Appellants,v.Erich WOLFF and Victoria Wolff, Appellees.
No. 13453.
United States Court of Appeals, Ninth Circuit.
Sept. 14, 1954.

Appeal from the United States District Court for the Southern District of California, Central Division; James M. Carter, J.


1
Herman F. Selvin, Allen E. Susman, Loeb & Loeb, Los Angeles, Cal., for appellant.


2
Morris E. Cohn, Los Angeles, Cal., for appellee Erich Wolff.


3
Harold A. Fendler, Robert W. Lerner, Beverly Hills, Cal., for appellee Victoria Wolff.


4
Before STEPHENS and CHAMBERS, Circuit Judges, and CLARK, District judge.


5
PER CURIAM.


6
This is an appeal in an action by Loew's Incorporated against Erich Wolff and Victoria Wolff.


7
On the grounds and for the reasons stated in the district court's opinion in 101 F.Supp. 981, wherein it is held that 'assignment of all rights' in a story transferring 'complete, unconditional and unencumbered title' was not a marketable and perfect title free from reasonable doubt, and that a warranty of marketable title in a sale of literary property will not be applied, the judgment is affirmed.


8
Affirmed.